Wilde, J.
Several objections have been raised to the validity of the bond now in suit, arising from the facts appearing by the record of the proceedings before the justice, and in the court of common pleas, upon which I will briefly state the opinion of the court.
Most of the objections are founded on the alleged irregularity of the proceedings; the principal objection being, that the principal defendant was a minor, and that a gi mrdian ad *381litem ought to have been appointed to defend him against the plaintiff’s accusation. But, admitting that such a guardian should have been appointed, we think it clear that the omission does not render the proceedings void, but only erroneous ¿ and that they are valid, and can only be reversed and set aside on a writ of certiorari. And the same principle applies to the other objections to the proceedings. The objection, therefore, that the bond was given under duress cannot be maintained. This case differs from that of Fisher v. Shattukc, 17 Pick. 252; for in that case the justice had no jurisdiction, and the whole proceedings were coram non judice.
The remaining objection to the action is, that the defendants are not liable, because the principal in the bond was a minor. To this objection it has been answered, that the statute requires that the party accused, under the bastardy act, should give bond, and there is no exception of minors, as there is in the Rev. Sts. c. 135, § 20, as to witnesses, being married women or minors; and it has been argued, that it must, from the nature of the subject, have been intended that minors should not be excepted. And the rule laid down by Lord Wilmot, as to the construction of similar statutes, is applicable. He says, “ many cases have been put, where the law implies an exception, and takes infants out of the general words, by what is called a virtual exception. I have looked through all the cases; and the only inference to be drawn from them is, that where the words of a law, in their common and ordinary signification, are sufficient to include infants, the virtual exception must be drawn from the intention of the legislature, manifested by other parts of the law; from the general purpose and design of the law; and from the subject matter of it.” Earl of Buckinghamshire v. Drury, Wilmot, 194. By this rule of construction, we are of opinion that the Rev. Sts. c. 49, § 1, must be so construed as to include infants. The justice is authorized to require the party accused “ to give bond, with sufficient sureties, to appear and answer to the said comnlaint, at the next court of common *382pleas, and to abide the order of court thereon, and may or del him to be committed, until such bond shall be given.”
From this language of the statute, and the nature of the subject, there seems no reason to doubt that it was intended to include minors. This is not a case entitling the minor to any privilege. He is liable for costs ; he may contract marriage ; and there appears to be no objection to his giving bond as the statute requires.

Judgment for the plaintiff.